         Case 1:20-cv-01132-JDB Document 40 Filed 09/09/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 NAACP LEGAL DEFENSE &
 EDUCATIONAL FUND, INC.,

                      Plaintiff,
        v.
                                                      Civil Action No. 20-1132 (JDB)
 WILLIAM P. BARR, in his official capacity
 as Attorney General of the United States,

 UNITED STATES DEPARTMENT OF
 JUSTICE, an agency of the United States,

 PRESIDENTIAL COMMISSION ON LAW
 ENFORCEMENT AND THE
 ADMINISTRATION OF JUSTICE, an
 advisory committee established and utilized
 by Attorney General William Barr,

 PHIL KEITH, in his official capacity as
 Chair of the Presidential Commission on Law
 Enforcement and the Administration of
 Justice, and

 KATHARINE SULLIVAN, in her official
 capacity as Vice Chair of the Presidential
 Commission on Law Enforcement and the
 Administration of Justice,

                      Defendants.

                          MOTION TO SUPPLEMENT RECORD

       Plaintiff NAACP Legal Defense & Educational Fund, Inc. requests that the Court accept

the accompanying Declaration of Ashok Chandran, along with the exhibits attached thereto, into

the record in resolving the parties’ pending motions for summary judgment. The newly discovered

evidence is relevant to the motions pending before the Court, and there is good cause to admit

them now. Nor will their admission prejudice any Defendant, as nearly all of the new documents

are Defendants’ own emails and communications. Defendants do not consent to this motion.


                                               -1-
          Case 1:20-cv-01132-JDB Document 40 Filed 09/09/20 Page 2 of 6




       In resolving motions for summary judgment, district courts enjoy broad discretion in

allowing parties to supplement the record. See, e.g., In re Akers, 485 B.R. 479, 483 (D.D.C. 2012);

Ramsey v. Moniz, 75 F. Supp. 3d 29, 47 (D.D.C. 2014). Supplementation is proper when new

relevant facts come to light after summary judgment motions have been briefed, or otherwise upon

a showing of good cause. See, e.g., James Madison Project v. Dep’t of Justice, 330 F. Supp. 3d

192, 200–01 (D.D.C. 2018) (noting grant of motion to supplement summary judgment record after

cross-motions for summary judgment had been fully briefed); Doe v. Katy Ind. Sch. Dist., No H-

17-1060, 2019 WL 5191011, at *1 (S.D. Tex. Oct. 15, 2019) (analyzing motion to supplement

summary judgment record for good cause under Rule 16).

       Plaintiff seeks to supplement the summary judgment record to add twelve new

documents—nearly all of which are Defendants’ own materials that Plaintiff obtained through

public records requests—that are relevant to the pending motions. These documents contain

relevant new facts in the following three categories.

       First, the newly revealed documents indicate that the final report of the Presidential

Commission on Law Enforcement and the Administration of Justice (Commission) is expected to

be disseminated in October, underscoring the need for prompt relief from this Court. Indeed, the

“plan” is to release the report during the Conference of the International Association of Chiefs of

Police scheduled for October 21-23, 2020. See Chandran Decl. Ex. K (email dated August 26,

2020, “wrapping up” work of working group and discussing release of Commission’s report). It

appears that annotated outlines of the report were completed as early as April—before the majority

of the Commission’s hearings were even conducted, strengthening Plaintiff’s claims that the

report’s conclusions were predetermined—and that the final report was submitted to the Attorney

General’s office for review by late August. Chandran Decl. Exs. H (noting annotated outline for



                                                -2-
          Case 1:20-cv-01132-JDB Document 40 Filed 09/09/20 Page 3 of 6




report was due April 17, 2020), I (sending out annotated outline, with recommendations, on April

15, 2020), K (noting report has been submitted to the Attorney General).

        Second, the new documents appear to undermine the assertions of Dean Kueter, a declarant

in support of Defendants’ cross-motion for summary judgment, that all Commission members and

working group members are either acting in their official capacities as state, local, or tribal elected

officials or as the designees of such officials. See Kueter Decl. ¶ 4 (“[T]he individuals who serve

on the working groups are also all either (1) Federal Government officials or (2) elected officers

of State, local, and tribal governments, or their designated employees with authority to act on their

behalf, acting in their official capacities.”). In seeking summary judgment, Defendants asked this

Court to rely on Mr. Kueter’s declaration, emphasizing the presumption of regularity afforded to

certain agency documents. See Defs. Reply at 15 n.2. But, as the newly revealed evidence shows,

Mr. Kueter was mistaken. At least one working group member—Sergeant Robert Pride, of

Loveland, Colorado—has been expressly disavowed as representing the elected officers of his

local government. See Chandran Decl. Ex. E (“Sgt. Pride is not acting on behalf of the City of

Loveland in the course of his employment as a participant of the Presidential Commission.”). And

it appears that at least one working group includes a member, not listed on the Commission’s

website, who is not an elected official or their designee but rather a legislative liaison for the

Fraternal Order of Police. Chandran Decl. Ex. H (noting addition of Tim Richardson to “Respect

for Law Enforcement” working group). Because Mr. Kueter’s declaration is the only evidence put

forth by Defendants to support their assertion that all members of the Commission and working

groups are either acting in their official capacities as elected officials or are acting as designees of

such officials, the evidence of its contradiction is significant.




                                                  -3-
          Case 1:20-cv-01132-JDB Document 40 Filed 09/09/20 Page 4 of 6




       Third, some newly received documents show the extent of law enforcement interest

groups’ influence over the Commission’s workings—including serving as members of the

Commission’s working groups and actually drafting portions of the report—emphasizing that

Plaintiff’s claim regarding the undue influence of special interest groups on the Commission will

need further discovery if the Court does not grant Plaintiff summary judgment on its other claims.

See, e.g.¸ Chandran Decl. Ex. H (noting addition of Tim Richardson to working group); Ex. J

(providing FOP review of proposed legislation to working group).

       These new facts are plainly relevant, and there is good cause for submitting them now.

Plaintiff only obtained these materials over the last two weeks through a series of public records

requests, filed shortly after the Court’s order holding discovery in abeyance. Because Plaintiff was

unable to introduce this evidence prior to the completion of briefing on the pending motions, and

has acted promptly since obtaining it, there is good cause to excuse any delay. Cf. 2910 Georgia

Ave. LLC v. Dist. of Columbia, 312 F.R.D. 205, 211 (D.D.C. 2015) (noting that newly discovered

evidence that could not have been introduced earlier satisfied “good cause” requirements of Rule

16).

       Finally, Defendants will not be prejudiced by the introduction of these materials into the

summary judgment record. Nearly all of the documents are Commission members’ own emails;

Defendants cannot claim any surprise or hardship in being required to answer for their contents.

Cf. United States ex rel. Westrick v. Second Chance Body Armor, Inc., 301 F.R.D. 5, 10 (D.D.C.

2013) (noting that defendants could not establish prejudice when basis for Rule 15 motion was

defendants’ own newly produced documents). Nor do the newly discovered documents implicate

new legal issues or arguments that Defendants have not had the opportunity to brief; rather, they

simply present additional factual context for the claims already before the Court. Cf. Jackson v.



                                                -4-
         Case 1:20-cv-01132-JDB Document 40 Filed 09/09/20 Page 5 of 6




Teamsters Local Union 922, No. 12-cv-2065, 2015 WL 11023790, at *2 (D.D.C. Oct. 26, 2015)

(rejecting claims of prejudice, in context of motion for reconsideration, in considering evidence

submitted after opposing party’s brief had been filed because newly submitted documents created

no new arguments or legal theories).

       In sum, Plaintiff’s newly discovered evidence is relevant to the claims subject to the

pending motions before the Court, has been submitted promptly upon discovery, and will not

prejudice Defendants in any way. Thus, Plaintiff respectfully requests the Court admit the

Declaration of Ashok Chandran and the exhibits attached thereto into the record in resolving the

parties’ pending motions for summary judgment.



                                                     Respectfully submitted,

                                                     /s/ Ashok Chandran
                                                     Samuel Spital
                                                     Natasha C. Merle*
                                                     Ashok Chandran*
                                                     Steven Lance*
                                                     NAACP Legal Defense
                                                     & Educational Fund, Inc.
                                                     40 Rector Street, 5th Fl.
                                                     New York, NY 10006
                                                     (212) 965-2200
                                                     (212) 226-7592 Fax
                                                     achandran@naacpldf.org

                                                     Counsel for Plaintiff


                                                     *Admitted Pro Hac Vice




                                               -5-
         Case 1:20-cv-01132-JDB Document 40 Filed 09/09/20 Page 6 of 6




                               CERTIFICATE OF SERVICE


       I hereby certify that I electronically filed this document with this Court using the CM/ECF

system, which provides notice of this filing to all registered CM/ECF users, on the 9th day of

September 2020.



/s/ Ashok Chandran
Ashok Chandran
NAACP Legal Defense
& Educational Fund, Inc.
40 Rector Street, 5th Fl.
New York, NY 10006
(212) 965-2200
(212) 226-7592 Fax
achandran@naacpldf.org




                                               -6-
